Citation Nr: 1031744	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  09-16 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for cervical myelopathy 
with cervical disk disease, post C5-C6 diskectomy and cervical 
fusion.

2.  Entitlement to service connection for degenerative disk 
disease of the lumbar spine, including at L2-3.

3.  Entitlement to service connection for post-traumatic 
osteoarthritis of the right knee.

4.  Entitlement to service connection for osteoarthritis at 
multiple sites.

5.  Entitlement to service connection for osteoarthritis of the 
left pelvic region and thigh.

6.  Entitlement to service connection for osteoarthritis of the 
right pelvic region and thigh.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 16, 1978, to January 
12, 1979; on September 21, 2001; from March 1, 2002, to April 1, 
2002; and from November 22, 2002, to December 4, 2002.  He 
separated from service in approximately November 2006 with almost 
30 years of active duty, active duty for training, and inactive 
duty training with the United States Air Force and Minnesota 
National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

In May 2010, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge.  A transcript of this hearing 
was prepared and associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has claimed entitlement to service connection for 
musculoskeletal disabilities of the cervical spine, lumbar spine, 
right knee, left pelvic region and thigh, right pelvic region and 
thigh, and multiple other sites.  He essentially contends that 
these were incurred as a result of his military service.  He has 
identified a March 2006 slip and fall that occurred while on duty 
that he believes may have caused or aggravated disabilities of 
the cervical and lumbar spines.  It is not entirely clear whether 
he believes the remaining disabilities resulted from that injury, 
developed secondary to any service-connected disabilities, or 
were otherwise connected to the Veteran's service, but his May 
2010 hearing testimony suggests that the Veteran is advancing 
such possible theories of entitlement.  

The Board notes that there is a November 2008 VA examination and 
etiology opinion of record that addresses the Veteran's service 
connection claims.  However, the Board finds that this 
examination is inadequate for purposes of deciding the Veteran's 
claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(holding that, once the Secretary undertakes the effort to 
provide an examination when developing a service- connection 
claim, even if not statutorily obligated to do so, he must 
provide an adequate one or, at a minimum, notify the claimant why 
one will not or cannot be provided).  Specifically, the Board 
notes that the November 2008 VA examiner provided negative 
etiology opinions for the cervical and lumbar spine disabilities 
based on no documentation of low back or cervical spine injuries 
in the Veteran's service treatment records.  

The Board notes, however, that service treatment records from 
March 2006 and April 2006 expressly demonstrate that the Veteran 
sought medical treatment after he slipped on ice and fell on his 
back while on active duty for training or inactive duty training.  
One March 2006 record notes that "Prior to the fall, he was 
having very little, if any, post-surgical pain and was improving 
nicely in physical therapy," and that he has developed "right 
knee pain, exacerbation of osteoarthritis due to a fall on 
3/23/06."

These records indicate that the Veteran underwent a cervical 
spine diskectomy and fusion of C5-6 and C6-7 levels in January 
2006, reflecting that the Veteran had a pre-existing neck 
disability at the time of his March 2006 in-service fall.  There 
is no suggestion that the January 2006 diskectomy was performed 
in order to repair an injury suffered during active duty for 
training or inactive duty training.  A January 2006 neurosurgery 
spine consultation states that the onset of the Veteran's 
cervical myelopathy was spontaneous.  

According to a November 2006 Report of Medical Examination that 
found the Veteran medically disqualified for worldwide duty, the 
Veteran's medical history was unremarkable until 2002.  This 
record notes that the Veteran was found to have a sprain to the 
hip/thigh and right knee pain with some locking and mechanical 
symptoms in 2002.  A May 2003 MRI showed localized chondromalacia 
and the Veteran was informed that he probably had early 
osteoarthritis of the right knee.  It was noted that his low back 
pain started in February 2005 and that diffuse arthritic disc 
changes were shown at L2-3, L4-5, and L5-S1.  Bilateral 
degenerative hip changes were shown on x-ray in June 2005.  It 
was noted that the Veteran was experiencing more cervical spine 
pain with abnormal gait in October 2005 and that he reported 
having had these symptoms for 2.5 years.  An MRI showed advanced 
degenerative changes of the cervical spine, and surgery was 
performed in January 2006.  His stumbling gait was noted to be 
better at his one-month follow up.  

The Board finds it necessary to obtain another etiology opinion 
that takes into account the March 2006 in-service injury, as 
there is no indication that the VA examiner considered the 
possibility that this documented injury caused additional 
disability or aggravated a pre-existing condition.  

Furthermore, the Board notes that the Veteran testified that he 
had undergone right foot surgery and was being evaluated for 
spinal surgery.  On remand, the Veteran should be asked to 
provide these medical records or should be asked to fill out an 
appropriate release form so that VA may obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to sign and 
return release forms authorizing VA to obtain 
relevant outstanding private medical records.  
The Veteran should also be notified that he 
may submit these records himself.  The 
notification requirements of 38 C.F.R. 
§ 3.159(c)(1) should be followed.  VA should 
issue an initial records request and at least 
one follow-up request if the initial request 
yields no response.  If these records cannot 
be obtained and there is no affirmative 
evidence that they do not exist, inform the 
Veteran of the records that could not be 
obtained, including what efforts were made to 
obtain them.  All efforts to obtain these 
records should be recorded in the claims 
folder.

2.  Arrange for the Veteran to undergo a VA 
examination to determine the nature and 
etiology of any current disabilities of the 
cervical spine, lumbar spine, bilateral 
pelvis and thighs, right knee, and arthritis 
over multiple site.  The claims folders must 
be thoroughly reviewed by the examiner in 
connection with the examination, paying 
particular attention to the Veteran's service 
treatment records, and a complete history 
should be elicited directly from the Veteran.  
Any tests and studies deemed necessary by the 
examiner should be conducted.  All findings 
should be reported in detail.  

The examiner should identify any pertinent 
pathology found and should diagnose any 
current disabilities of the cervical spine, 
lumbar spine, bilateral pelvis and thighs, 
and right knee.  The examiner should identify 
any other locations of arthritis in the 
Veteran's body.  As to any pertinent 
disability identified on examination, the VA 
examiner should express an opinion as to 
whether it is at least as likely as not (50 
percent probability or more) that any such 
disability had its onset in service, was 
aggravated by service, or is otherwise 
related to any incident of service, to 
include as secondary to any disability that 
is found to be connected to service.  The 
examiner should expressly discuss any service 
treatment records that document a relevant 
in-service injury, including those involving 
the Veteran's March 2006 slip and fall.  Any 
opinion expressed must be accompanied by a 
complete rationale.

3.  After the development requested above has 
been completed, again review the record.  If 
any benefit sought on appeal remains denied, 
the appellant and his representative should 
be furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


